Warren E. Burger: Number 477, Atlantic Coast Line against Brotherhood of Locomotive Engineers. Mr. Friedmann, you may proceed whenever you're ready.
Frank X. Friedman Jr.: Mr. Chief Justice, and may it please the Court. Due to the intricate litigation, which is in the background of this case, and the complex factual setting as well as the unique procedural vehicle which was employed by the respondent Brotherhoods below, we will, with the Court's permission, make first a separate and distinct statement of the facts and of the procedural setting in this case, which will then be followed by Mr. Lyons's argument of the law as applied to those facts. First to the background and the physical setting which we're dealing with; Physically, we are dealing with the property of three separate railroad carriers. First, the Florida East Coast Railway; The Florida East Coast property is located in large part to the south of the St. Johns River in Jacksonville, Florida, although, it is bounded on the north by the north bank of the St. Johns River. The second parcel of the property we are dealing with is located to the north of the FEC property, and that property is of the Jacksonville Terminal Company. Thirdly, the property which is directly involved here is the Moncrief Yard located again north of the Jacksonville Terminal Company. By way of background and in highly capsule form if I may, in January, 1963, the FEC non-operating employees went on strike and began to picket the FEC property. In May of 1966, these pickets moved up the land and across the St. Johns River and began to picket the Jacksonville Terminal Company. Two series of litigation resulted from that picketing, both of which came before this Court. First, the Jacksonville Terminal Company sought an injunction and was granted an injunction in Federal Court. That injunction was reversed due to the Bar of Norris-LaGuardia by the Fifth Circuit and this Court affirmed full forward. Secondly, the Jacksonville Terminal Company sought an injunction in the state court. That injunction was granted and in March of last year, this Court reversed by a four- three decision. In the meantime however, and in April, 1967, the FEC pickets again moved up the land and placed pickets around the ACL's Moncrief Yard. Moncrief Yard, the facility which is involved in this case is a wholly-owned piece of property or a piece of property wholly owned by the ACL which is devoted primarily to classification and secondarily to the interchange of traffic with connecting carriers. Classification as the term implies is the simple act of breaking down a road train which comes in to the yard, putting it into its separate classes and putting it in a road train which goes out of the yard, it comes in ACL and goes out ACL. The interchange procedure, which is used by FEC and ACL in Moncrief Yard is also quite similar. The FEC with its locomotives and employees bring cars across the St. Johns River north, across the Jacksonville Terminal Company, and drop them on a previously designated track in Moncrief Yard. And on occasions, they pick up cars from Moncrief Yard and take them back to their own classification yard south of the river, back on the yard. The operating procedure which exists as to Moncrief Yard as well as the relationship between ACL and FEC is, we respectfully submit, totally distinguishable from the situation which existed in the case decided by this Court in March of last year. In the first place, the FEC owns no part of the ACL stock or no part of ACL property. Secondly, the FEC obviously owns no part of Moncrief Yard and had no interest, ownership wise in Moncrief Yard. The FEC exercises no discretion in either the overall management of ACL or in the management and operation of Moncrief Yard. The ACL does not maintain or repair any FEC cars and engines, And very importantly, we submit in this case, no FEC employee reports to or leaves from work at the picketed premises Moncrief Yard. The 1967 picketing, which is in issue here, took place at the ACL employee entrance into Moncrief Yard. The request, which was made by picket signs, pamphlets and apparently by telephone calls during the night was for ACL employees to go to work, but refuse to perform the functions which they normally perform in that yard, namely classify and interchange cars which are the sole property of ACL. There are at least three points which we believe should be made insofar as the picketing is concerned. First, there's no relationship between the picketing, which took place at Moncrief Yard in the presence of FEC in that yard. Secondly, the intent of the Brotherhood is obvious and was expressed by the highest official insofar as the strike is concerned, and that is to close the ACL because the ACL was doing business with the FEC. Thirdly, picketing was designed to force ACL employees to quit performing work, which they normally did for the ACL. As to the relationship between the picketing and the FEC presence in the yard, there was no relationship in time between the picketing and the FEC presence in the yard. They picketed when the ACL employees came to work and this was not necessarily at all at the time when FEC employees or engines might be in Moncrief Yard. There was no relationship in effect. The effect of this picketing was to cause ACL employees to cease to handle ACL cars and in many instances, cars which were never –- or never originated or were not destined to FEC. Separation is practical in this case. There are more than one place at which these FEC employees could be picketed and the intent was expressed by the head Brotherhood man insofar as this strike is concerned, and I quote from the appendix at page 31, “He was going to shut down the coastline railroad. ” It was in this factual situation that the rather unique procedural complexity arose. First in 1967, the ACL filed a complaint in Federal Court based solely on Federal law and sought a temporary restraining order. That motion or request for a temporary restraining order was denied on the grounds of the Bar of Norris-LaGuardia. This action lay dormant from April 26, 1967 to May 23, 1969. Subsequently, the ACL filed suit in the state court, requesting an injunction solely under state law, that injunction was granted. In March, 1969, this Court handed down its opinion in Trainmen versus Jacksonville Terminal and it's the chronology of subsequent events with which this Court is primarily concerned today. First, the Brotherhood moved to dissolve the state court injunction, which had been handed down in 1967 and noticed a hearing for May 23, 1969. Virtually, while this hearing was going on in state court, on the Brotherhood motion to dissolve the injunction, a handwritten answer was filed by the Brotherhood in the dormant Federal Case, and a copy of that answer is found in the appendix at page 163. A second full hearing on the merits was held in State Court and Judge Lackey then issued a letter opinion which indicated that he would deny the Brotherhood's motion to dissolve the state court injunction. It was then that the Brotherhood filed a motion in the dormant federal case in Federal Court requesting that the federal district judge in effect enjoin the state court from enforcing its injunction. And the grounds of the motion were, and I quote from the appendix at page 186, to enjoin ACL from availing itself of the state court injunction “pending final hearing and determination of this [the federal action]. ” The ACL attempted to have the federal action finally determined and in fact, immediately filed a notice of dismissal. The ACL stated in open court that it was willing to have its complaint and its case dismissed with prejudice. The Brotherhood objected to a dismissal with prejudice, even though they had not in their handwritten answer sought any affirmative or counter relief, and the challenged order was entered on June 19, 1969, which one; denied the ACL the right to dismiss its complaint with prejudice and two; enjoined the state court from enforcing the 1967 injunction pending final hearing, in a case in which we respectfully submit there was nothing left to finally hear. We did however seek a final hearing and we were denied a final hearing and it is subsequent to that that we felt these appellate proceedings were commenced. In conclusion as to the facts and the procedural setting which gave rise to this case, we would respectfully submit that the procedural vehicle of a federal district judge enjoining a state court used by the Brotherhood in this case is unique and does constitute a serious and we believe a grave threat to continued federal state judicial relationships. The ACL sought injunctive relief in federal court in 1967, and that relief was denied because the Court was barred from acting under Norris-LaGuardia. The Brotherhood did not and has never sought any counter or affirmative relief in that case, and the federal court did not determine and could not determine the legality of the picketing in 1967. Subsequently, the Brotherhood contends that somehow, the district –- the Federal District Court in negatively denying the ACL's requested relief, affirmatively determined that the picketing was legal. It was not however until after the Brotherhood had failed to prevail in state court on its motion to dissolve the state court injunction that the Brotherhood took steps to enjoin the state court to “protect” the jurisdiction of the federal court. We respectfully submit that the intent was obvious and the effect was obvious, and that was to subvert the appellate processes of the state of Florida, avoid normal appellate procedures in the state of Florida, and to seek directly a review of a state court circuit judge decision by a federal district judge. And it is that error legally, which with the Court's permission, Mr. Lyons will commence discussing at this time, thank you.
Warren E. Burger: Mr. Lyons?
Dennis G. Lyons: Mr. Chief Justice, may it please the Court. This case is quite different from the previous cases involving the attempts of the Railway Brotherhoods to involve the neutral carriers in their seven-year labor dispute with the FEC. The basic point of difference is that this is the first case which involves an injunction granted out of the courts in one of our concurrent jurisdictions, the federal jurisdiction, against proceedings in state courts. Now, we submit that for the Brotherhood here to prevail, for the respondents here to prevail, they must on the basic issue in this case prevail on two points. First, they must show that this case falls within the exceptions to the anti-injunction statute. That is Section 2283 of the Judicial Code. Second, after bringing the case within those exceptions, they have to demonstrate that on the merits that this federal court, federal law defense that they attempt to litigate through this injunction against the state court proceedings, they further have to show that that defense is a good and valid defense.
Byron R. White: And also we have to show with this injunction itself is not covered by Norris-LaGuardia?
Dennis G. Lyons: Yes, and they further have to show that that is sort of a severable point, but they also have to demonstrate that the matter started by the injunction that our side sought in the federal court being denied for that various -– very reason. We on the other hand need only to prevail on one of the three points, which we have just mentioned. We need only to demonstrate either that this case is not within any of the exceptions to Section 2283 or that the preemption or supersession defense that they're attempting to litigate in this fashion isn't a good one, or that Norris-LaGuardia here takes away the power of the federal court to enjoin.
John M. Harlan II: if you prevail or you prevail as to --
Dennis G. Lyons: Any one of those three reasons Your Honor. We start with Section 2283 of the Judicial Code, which is the statute that takes us back virtually to the start of our Constitutional Republic. In its earliest version, it was passed in 1793. It has been amended at various times, but remains in the same substantial form in which it was enacted back then in the Third Congress. It now says, “A Court of the United States may not grant an injunction to stay proceedings in a state court except as expressly authorized by act of Congress or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments. ” This Court has construed that statute on a number of occasions in the century and three quarters that it's been on books. The basic purpose of the statute, this Court has said, is to avoid needless friction between the state and the federal court systems. The first reason obviously is comity that we have and have had since the foundation of our Constitutional Republic, two independent systems of Courts operating. The relationship between them is a delicate matter. The second reason is that of uniformity. As this Court has once said, it is not only the state court judges that are capable of misinterpreting this Court's decisions. The lower federal courts, as this Court has indicated, sometimes are in error themselves. Recognizing that, this Court has indicated if we were to have the lower federal court sitting in judgment over whether the federal law defenses that were urged in the state courts were properly passed upon, we would have less and less uniformity. We would have different federal judges taking different views, just as you would have different state court judges taking different views of what the federal law was. We would be introducing added diversity and lack of uniformity rather than simplifying matters. So it is that the 1793 legislation is in a way in the same -– deals with the same subject matter as the court's Judiciary Act of 1789, which again has been on the books and has been the basic principle of this Court's review of state court judgments. And that is that this Court has jurisdiction to review the validity of federal law defenses that are set up in the state courts. But then, only where the case had preceded in an orderly fashion through the state court system and where the judgment of the highest state court that is available to pass on the question has been obtained. Back in 1955, under the present version of the anti-injunction statute, Section 2283 --
Hugo L. Black: May ask you one question? Even if the Court will not subdue with you in the above statement?
Dennis G. Lyons: No, the respondents were afforded an opportunity to submit a final judgment and I believe at the time of the hearing, they indicated that they would so that they could take an appeal from it through the state court system. Judge Lackey, the Florida Trial Judge afforded them that right in his letter of opinion, the letter of opinion that's complained of here back on June 3, 1969 –-
William J. Brennan, Jr.: Could they still enter the final judgment so that there could be viewed –-
Dennis G. Lyons: Yes, they certainly could. It's –- they have not done that and the respondents have not admittedly –-
William J. Brennan, Jr.: I think if they'd come to this issue, until the final judgment is issued, a temporary injunction is not itself refuted?
Dennis G. Lyons: The Florida Law I believe is a bit unclear as to that, as to whether it would be or not, but the state court here was perfectly plain that he was perfectly willing to give them an appealable order.
Warren E. Burger: Mr. Lyons, I was a little puzzled by your emphasis in the briefs and now, on the union's failure to get a decree or a judgment under the -- ordinarily a prevailing party takes that responsibility, don't they?
Dennis G. Lyons: Well, we were asked to come into agreement with counsel for the respondent as to the form of the judgment to be entered and the counsel for the respondent I'm sure will confirm this as indicated that he does not wish to join with us in settling the terms of a final judgment or –-
Warren E. Burger: And there's anything to prevent you in the meantime from sending him a copy of a proposed judgment and saying that if there's no comment within ten days, you're going to ask the Court to enter that judgment?
Dennis G. Lyons: Well, I believe we have sent him a draft. We have never taken the other step, but he has never given us any comments on the form of the judgment. I mean –-
Warren E. Burger: I'm not sure what difference it makes, except that you seem to dwell on it so much. I –-
Dennis G. Lyons: Well, I think the fact of the matter is, Your Honor, the only point we're trying to make is that it's entirely within the respondent's power if he wants to appeal Judge Lackey's injunction. It's within -– entirely within his power to do so, and Judge Lackey has afforded that --
William J. Brennan, Jr.: I think that the final judgment maybe in about [Inaudible]
Dennis G. Lyons: I believe that it could be. In fact, I believe the respondent so requested. There was a –- an extensive evidentiary hearing on the preliminary injunction in the –- as many facts were developed then, I believe this could be developed. In 1955, using as it was then in effect, the present version of Section 2283, in the Richman Brothers Case this Court made it plain that litigation of the so-called labor preemption or labor supersession, federal law defense to a state court proceeding was not an exception to Section 2283 simply because your position was that the state court was moving in an area where there was preemption or supersession because of federal labor policy. That did not give you a right to go into federal court and obtain an injunction against the state court proceedings. The Court there said that there was no additional implicit exception to be read into Section 2283 even where the contention by the party seeking the injunction was that the state court was wholly without jurisdiction over the subject matter having invaded a field preempted by Congress and let me say that this case I believe is not even as strong a case for a federal court injunction as was Richman Brothers. In Richman Brothers, we had a situation under the Taft-Hartly Act, the Labor Management Relations Act where this Court has held that the state courts are without jurisdiction. Now, the principal substantive authority for their preemption or supersession defense that the respondents are urging here is this Court's decision in the Jacksonville Terminal case the last term where this Court expressly said that the state courts have jurisdiction, or that in the circumstances there presented that the application of their own state substantive law had there to yield because of preeminent federal policies. Now, since there's no implicit exception for adjudication of the preemption or supersession defense, we turn to the text of the statute. There are two exceptions in the statute that the respondents are citing. The first exception is for injunctions necessary in aid of the District Court's jurisdiction. The revisers note in the existing precedence from the pre-1948 era, and this exception at least was designed to carry forward the pre-existing law, indicate that that exception deals with two cases. First, you have the removed case where case is removed from the state court to the federal court, and then the state court tries to go ahead with the case as if nothing had happened. And there, the authorities indicate that in order to protect its jurisdiction, in aid of the District Court's jurisdiction it may enjoin the proceedings in the state court. The other has to do with fund or breaking the line, what the Courts call a reese, if there's a particular fund than only one Court could take jurisdiction over, the exception is also applicable. The decisions of this Court, Klein versus Burke Construction and Princess Lida v. Thompson back before the codification which this codification, we submit, carried forward, indicate that you may, despite that language, have parallel proceedings which seek general or personal relief in the two systems at the same time. So here, there could be a federal court suit under federal law and the state court suit under state law. The fact that there is a proceeding in one doesn't affront the jurisdiction of the other. The next exception that they cite in which I think is the basis of the primary reliance by the respondents is the exception for injunctions necessary to protect or effectuate a District Court's judgments. Now, the revisers note teaches that that was aimed to prevent re-litigation by the state courts of a dispute which had been finally litigated by a federal court. In effect, it was designed to overrule perhaps the high water decision of this Court's construction of the anti-injunction statute, which was the 2CV New York Life case back in 1941. The respondents have tried then to characterize this case as one where the federal court was acting in enjoining these proceedings simply to protect or effectuate its judgments. Now, for the first time in this Court, they pointed to a whole litany of proceedings in the federal court the cases involving the government's suit against the FEC to which the carrier –- the other carriers aren't a party and the so-called Clark's Case, which came before this Court in 1966, which was a proceeding which was designed to see how far the FEC could go in changing the work rules with their own employees during the strike. There is no order whatsoever or judgment whatsoever in any of these other proceedings that we are strangers to, which the respondent cite as being the order the district court was attempting to protect or effectuate here. We come back to the order which is the one that they've relied on throughout, and that is the April 26, 1967 order of the federal district court, which was the order which denied the injunction to the ACL under federal law. Now, that order says nothing whatsoever about the existence or non-existence of remedies in the state court under state law. Indeed, if getting the injunction in the state court affronted that order of the federal court, it took the respondents quite a long time to complain of that to the federal court. The state court order -– the federal court order was entered in April, 1967, the state court order in May, 1967. Then two years passed and it was not until 1969 that the respondents suggested that there was something in the 1967 order of the federal court that the state court injunction contravened. I think the explanation for this delay is simple. What happened in 1969 was this Court's decision in the Jacksonville Terminal litigation. What we are trying -– what the respondents are trying to litigate in the federal court doesn't have anything to do really with the meaning of the district court's 1967 order. What they are trying to litigate is a preemption defense based upon the intervening decision in the Jacksonville Terminal Case, and that we submit puts us into the Richman Brothers situation where this Court has held that there will be no implicit exceptions to the anti-injunction statute to permit –- to permit litigants to try out the validity of preemption or supersession defenses against state law proceedings.
Potter Stewart: Is it really preemption or even supersession?
Dennis G. Lyons: I keep using those two terms, Your Honor, I'm not sure it's either. It's the existence of a federal law type of defense, a federal privilege or a federal immunity, if you will, that is urged as a bar to the state proceeding. I think this is a –- in a fortiori case really from Richman Brothers if you couldn't try out through an injunction proceeding, our contention that the state courts had no jurisdiction whatsoever, it would seem to follow a fortiori from that that you couldn't try out by way of an injunction against them whether there was some sort of federal law defense.
Potter Stewart: Whether they were really right -– right or wrong --
Dennis G. Lyons: Right or wrong.
Potter Stewart: -- isn't that come down to that their claim is that under Jacksonville, this Court's opinion in Jacksonville, since this case was virtually indistinguishable, the state court was wrong in issuing an injunction?
Dennis G. Lyons: That was their claim, yes.
Potter Stewart: And therefore, the federal district court has power to enjoin what a state court did and you say well no, you can't do that because of the statute?
Dennis G. Lyons: Yes, that's –-
Potter Stewart: It's really a matter of right or wrong, isn't it, rather than supersession or preemption?
Dennis G. Lyons: I think that's -– that's simply --
William J. Brennan, Jr.: [Inaudible] federal court at it has on the [Inaudible]?
Dennis G. Lyons: That's correct, Your Honor.
William J. Brennan, Jr.: [Inaudible]
Dennis G. Lyons: That's correct. There are a number of other reasons why the injunction here is not properly within the exception for injunctions necessary to protect or effectuate a federal court's orders. In the first place, the real basis to us of the federal court's denial of an injunction back in 1967 to the ACL appears to be the Norris-LaGuardia Act. Virtually, all the cases which the order cites are Norris-LaGuardia Act cases and the standard as well as legislative history of the Norris-LaGuardia Act makes it quite plain that that act was aimed solely at the federal courts and does not take away the remedies and rights in the state courts.
Warren E. Burger: We suspend until morning.